Allowable Subject Matter
Claims 31 and 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the previously submitted claim 31 was allowed.  Applicant has cancelled all claims except claims 31 and its dependent claims 38-39. The reason of allowance is same as before. According to examiner’s search and in view of much more limited scope of the claims, no prior art of record anticipates or renders the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.R.A./Examiner, Art Unit 1767
2021/03/05                          
/LIAM J HEINCER/Primary Examiner, Art Unit 1767